IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-75,376-01


EX PARTE DARELL JAMES PACHTER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER F-97-43007-J 
IN THE CRIMINAL DISTRICT COURT NUMBER THREE
OF DALLAS COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of
conspiracy to commit aggravated kidnapping and sentenced to ten years' imprisonment. 
	After a review of the record, we find that Applicant's claims that challenge his
conviction are without merit.  Therefore, we deny relief.
	Applicant's claim number five, regarding the error on his judgment, has been
corrected by the trial court by the signing of a judgment nunc pro tunc.  Therefore, this Court
dismisses that claim as moot.

DELIVERED: March 9, 2011
DO NOT PUBLISH